NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3534
                                       ___________

                                  SUZANA VANGJELI,
                                             Appellant

                                             v.

                             CITY OF PHILADELPHIA;
                        PHILADELPHIA FREE LIBRARY; HR’S
                       ____________________________________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2:15-cv-01566)
                 District Judge: Honorable Nitza I. Quiñones Alejandro
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 23, 2016
          Before: AMBRO, GREENAWAY, JR. and GARTH, Circuit Judges

                              (Opinion filed: July 19, 2016)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Appellant Suzana Vangjeli commenced an action in the District Court, naming as

Defendants the City of Philadelphia (City) and the Free Library of Philadelphia (Library).


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Her complaint included claims for gender discrimination, retaliation, harassment, and

unequal terms and conditions of employment, in violation of Title VII of the Civil Rights

Act of 1964 (Title VII), 42 U.S.C. § 2000e et seq. Appellant’s claims arose from her

employment as a seasonal municipal guard at the Library. She alleged that she had been

discriminated against when, in 2011, two male employees were promoted to full-time

positions, but she remained part-time.

         Thereafter, the Defendants moved to dismiss the complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 12(b)(6). The

District Court granted the motion and this appeal followed.1

         We have appellate jurisdiction under 28 U.S.C. § 1291, and review the District

Court’s decision to dismiss the complaint under Rule 12(b)(6) de novo. Dique v. N. J.

State Police, 603 F.3d 181, 188 (3d Cir. 2010).

         First, the District Court properly determined that Appellant’s claims against the

Library should be construed as claims against the City. See 53 Pa. Stat. Ann. § 16257

(requiring that all suits growing out of the transactions of any department of the City of

Philadelphia be in the name of the City). The District Court also correctly noted that to

the extent Appellant sought to raise claims against individual employees of the Library or

the City, Title VII does not recognize individual employee liability. See Sheridan v. E.I.

DuPont de Nemours & Co., 100 F.3d 1061, 1077-78 (3d Cir. 1996) (en banc).



1
    The District Court subsequently denied Appellant’s motion for appointment of counsel.
                                             2
       The District Court also correctly dismissed Appellant’s Title VII claims against

the City. A plaintiff bringing an employment discrimination claim under Title VII must

exhaust her administrative remedies by complying with the procedural requirements set

forth in 42 U.S.C. § 2000e-5. Those requirements include filing a charge with the Equal

Employment Opportunity Commission (EEOC) within 180 days of the alleged unlawful

employment practice, or, if the plaintiff initially instituted proceedings with a state

agency, within 300 days of the alleged unlawful employment practice. See 42 U.S.C. §

2000e-5(e)(1); Burgh v. Borough Council of Montrose, 251 F.3d 465, 472 (3d Cir. 2001).

       Although the events at issue here occurred in October 2011, Appellant did not file

her EEOC charge until December 2012. Thus, regardless of whether the 180- or 300-day

deadline applies, her EEOC charge was untimely filed. The time period for filing a

charge is subject to equitable tolling, see Ruehl v. Viacom, Inc., 500 F.3d 375, 384 (3d

Cir. 2007), but Appellant did not allege facts supporting equitable tolling in her

complaint or in her response to the motion to dismiss. Moreover, even if Appellant had

exhausted her administrative remedies, for the reasons identified by the District Court,

she failed to state a claim for discrimination, retaliation, harassment, or unequal terms

and conditions of employment under Title VII.




                                              3
      Accordingly, we will affirm the judgment of the District Court.2 We grant

Appellant’s motion to expand the record.




2
  To the extent Appellant challenges the District Court’s decision to deny her motion for
appointment of counsel, we perceive no error on the part of the District Court in denying
that motion. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).

                                            4